Citation Nr: 1722408	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for patellofemoral syndrome with degenerative joint disease of the right knee (right knee disability) (excluding the period of a temporary total evaluation from April 18, 2016 to October 1, 2016).

2.  Entitlement to a disability rating greater than 20 percent for patellofemoral syndrome with degenerative joint disease of the left knee (left knee disability) (excluding the periods of a temporary total evaluation from October 1, 2008 to November 1, 2008, and from November 16, 2012 to January 1, 2013).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Army from May 1992 to February 1995.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In an August 2016 statement, the Veteran essentially claimed that his service-connected right knee disability precludes employment, as he reportedly cannot work until his disability improves, and his doctor reportedly believes he may require further surgery to correct his disability.  In other statements, the Veteran reported that his knee disability is not improving.  Accordingly, the record reasonably raises the issue of entitlement to TDIU in conjunction with the right knee disability currently on appeal for increased compensation, and the Board has jurisdiction over this matter, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA last afforded the Veteran a VA examination regarding the right knee disability in September 2016, and in this report, the VA examiner also reported findings pertaining to the left knee.  The Board notes that though the Veteran had surgery of the right knee in April 2016, the September 2016 VA examiner did not report any findings pertaining to scar.  Further, the Court has issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite joint.  Though the September 2016 VA examination provided range of motion testing results for both knees, it did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, the examiner did not note whether range of motion testing was performed on active and passive range of motion, and the examiner did not note whether such testing was performed on weight-bearing and non-weight bearing.  For these reasons, the Veteran should be afforded a new VA examination to determine the severity of the bilateral knee disability.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board acknowledges that the September 2016 VA examination of the right knee is relevant evidence that was associated with the claims file after certification of the appeal to the Board.  Because the Board is remanding the left and right knee disabilities on appeal for further development under Correia, there is no prejudice to the Veteran for the Board not to obtain a waiver of initial consideration of this additional relevant evidence by the AOJ under 38 C.F.R. § 20.1304. 

Because there was an inferred claim for entitlement to TDIU, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same, and provided an opportunity to submit the requisite information and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Please contact the Veteran and request that he submit or authorize the release of any outstanding non-VA records relevant to the bilateral knees.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

3. Please obtain outstanding relevant VA treatment records.  

4. After completing the above directives 1-3, please schedule the Veteran for a VA examination with a physician to determine the nature and severity of the left knee disability and right knee disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's left knee disability and right knee disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion for each knee.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(a) Please comment whether there is recurrent subluxation or lateral instability of the left knee or the right knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(b) Please comment on whether the left knee cartilage or the right knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

(c) Please address the size of any scar associated with the right knee disability, to include whether any such scar is unstable or painful.  Note that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

(b) Describe the impact of the Veteran's service-connected bilateral knee disability on his ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5. After completing any other development deemed necessary, review the relevant evidence, to include the relevant evidence received since the AOJ's last review of the claims on appeal, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




